Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court, dated May 23, 1983 (see, People v James, 94 AD2d 983), affirming a judgment of the County Court, Nassau County, rendered February 2, 1982.
Ordered that the application is denied.
*395The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Miller, O’Brien and McGinity, JJ., concur.